Citation Nr: 0824833	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-37 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1942 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO denied service 
connection for tinnitus and bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran did not exhibit tinnitus in service, and his 
diagnosed tinnitus is not associated in any way with his 
active military duty.  

2.  Resolving all doubt in the veteran's favor, his hearing 
loss is related to the acoustic trauma he experienced in 
service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 3.303, 
3.304(d) (2007).  

2.  A sensorineural hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a September 2005 letter informed the 
veteran of the requirements for his tinnitus an hearing loss 
claims.  This document also informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, a June 2006 letter informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
tinnitus.  In light of this denial, no ratings or effective 
date will be assigned.  With regard to the hearing loss, the 
RO will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
tinnitus claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled.  The veteran has not cited any 
other pertinent records that should be obtained.  He has been 
accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claims.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
February 2007 the veteran stated that he had no additional 
evidence to submit.  Consequently, the Board will proceed to 
adjudicate the tinnitus claim, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that his tinnitus and hearing loss 
originated during his service in the Army Air Corps during 
World War II.  In an August 2005 statement, the veteran 
stated he was exposed to acoustic trauma in combat and during 
"gunnery training."  The veteran stated that he never wore 
ear protection and denies noise exposure after his military 
service.  In his November 2006 substantive appeal he stated 
"I was exposed to constant noise from noisy aircraft and the 
machine gun fire."  Finally, in a February 2007 statement he 
explained that after service he "could not hear [his] watch 
ticking."  

Service personnel records indicate that the veteran served in 
the Army Air Corps from November 1942 to October 1945 as an 
armorer gunner and airplane mechanic.  The veteran received 
an Air Medal with five bronze oak leaf clusters and a 
European-African-Middle Eastern Theatre Ribbon with three 
bronze stars.  He participated in the following battles 
and/or campaigns:  Ardennes, Rhineland, and Central Europe.  
For purposes of this decision, the Board finds that the 
veteran participated in combat.  Where a veteran claims 
service connection for an injury or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under 
certain circumstances, of lay evidence.  If a veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, as long as the lay or 
other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Because exposure to 
acoustic trauma is consistent with the circumstances, 
conditions, and hardships of the veteran's World War II 
combat service in the present case, VA must presume the 
occurrence of that in-service injury.  Id.  

While VA presumes the occurrence of in-service acoustic 
trauma to the veteran in the present case, VA cannot simply 
assume that this in-service injury caused his subsequent 
development of hearing loss and/or tinnitus.  Rather, the 
Board must determine, by competent evidence of record, 
whether the currently diagnosed disability is related to, or 
consistent with, the veteran's in-service combat-related 
acoustic trauma.  

Tinnitus

Service medical records are negative for complaints of, 
treatment for, or findings of, tinnitus.  Further, a recent 
VA audiological evaluation completed in July 2005 was 
negative for tinnitus.  According to post-service medical 
records, the veteran was first diagnosed with tinnitus in 
February 2006.  

Specifically, in February 2006, the veteran was given a VA 
examination by a VA contract examiner.  The examiner did not 
review the veteran's service medical records, but his report 
notes that the veteran stated that he first noticed tinnitus 
in the mid-1950s and was separated from service in 1945.  The 
examiner diagnosed the veteran's tinnitus as "occasional and 
moderate in the right ear and occasional and moderate in the 
left ear."  The examiner opined that the veteran's 
"bilateral tinnitus ... is less than likely caused by or the 
result of military service."  

As this evidence illustrates, the veteran's tinnitus was not 
diagnosed until over sixty years after his retirement from 
active military duty.  Significantly, the claims folder 
contains no competent evidence associating the tinnitus with 
his active military service.  (The veteran's assertion that 
his tinnitus resulted from his service in World War II is 
unsubstantiated by competent medical evidence.)  The 
preponderance of the evidence is clearly against his claim 
for service connection for tinnitus.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

Hearing Loss

Service medical records reflect neither treatment for, nor 
findings of, bilateral hearing loss.  Bilateral hearing 
impairment was shown at a July 2005 VA audiological 
evaluation.

At a VA examination in February 2006, the veteran was 
diagnosed with a mild to profound sensorineural hearing loss 
for the right ear and a moderate to severe sensorineural 
hearing loss for the left ear.  The VA examiner noted that 
the veteran "was exposed to significant noise levels while 
in service" but that the veteran "did not notice his 
hearing loss while in service."  While the examiner stated 
"[b]ased on the information available, it is my opinion that 
the bilateral hearing loss is less than likely caused by or a 
result of military service" he also concluded "[b]ased upon 
information gathered from the veteran, I am unable to state 
how much of the current hearing loss is due to other sources 
outside of the military and how much is due to military 
service."  The VA examiner stated that no medical records 
were included for his review.  

Subsequently, in August 2006, the veteran submitted two 
medical records.  One was a document entitled "Audiological 
Report."  Another was a document from a private physician 
that reads "See accompanying audiology testing.  As likely 
as not this hearing loss is related to noise exposure in the 
military."  In December 2006, the veteran submitted another 
document from the same private physician.  In this document 
the private physician notes that the veteran has "a previous 
abnormal audiogram on record" and then goes on to state 
"[a]fter reviewing his history thoroughly and his military 
medical records-the only possible reason for his hearing 
loss is his constant exposure to the loud guns and equipment 
he was required to us (sic) with military."

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's hearing loss is related to the acoustic 
trauma he experienced during combat service in World War II.  


ORDER

Service connection for tinnitus is denied.  

Service connection for hearing loss is allowed.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


